                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
MARC GOLDNER,                                                       DOC #: _________________
                                                                    DATE FILED: 4/6/2020

               -against-
                                                                           20 Civ. 2764 (AT)
RALPH EDWARDS/STU BILLET PRODUCTIONS, et
al.,                                                                    ORDER OF SERVICE

                          Defendants.
ANALISA TORRES, District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants Ralph Edwards/Stu

Billet Productions, Warner Brothers, Larry Verbit, Kelsey Devois, Marilyn Milian, Monique

Gallo, Neville Johnson, Michael Blaha, Phil Spencer, Robert Paredes, and Abbotsford News.

       Plaintiff is directed to serve the summons and complaint on each Defendant within 90

days of the issuance of the summonses. If within those 90 days, Plaintiff has not either served

Defendants or requested an extension of time to do so, the Court may dismiss the claims against

Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       SO ORDERED.

Dated: April 6, 2020
       New York, New York
